Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Claims 21 and 22 contain dependency issues as they dependent on subsequent claims 23 and 24. The examiner is amending the claims to switch the claim position of claim 21 and 22 with claim 23 and 24 as follows:




generated row-key value based on the key- based hash value and the value-
             Remarks

Claims 1-24 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 4/9/2021 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-22 have been withdrawn. Claims 1-24 have been allowed.
Independent claims 1 and 11 are related to prior arts: US 10747739 B1; Muniswamy Reddy; Kiran Kumar et al. (hereinafter Mun) in view of US 20150317345 A1; LIU; Keyan et al. (hereinafter Liu), US 20140310302 A1; Wu; Zhe et al. (hereinafter Wu) and US 20040148293 A1; Croisettier, RamanaKumari M. et al. (hereinafter Cro)		Mun teaches a data storage system may implement implicit checkpoint for generating a secondary of a table. Liu teaches a system for parallel querying corresponding storage organization. Wu teaches storing and querying graph data utilizing a key-value store. Cro teaches methods of managing a database utilizing DPSI partitions. 

	Corresponding product claim 11 is allowed similarly as claim 1 above. All Dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                                                    

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
 
/William B Partridge/Primary Examiner, Art Unit 2183